          Case 1:19-cr-00251-LM Document 32-1 Filed 02/11/20 Page 1 of 1




3.03           Defendant’s Constitutional Right Not to Testify
                                                                                     [Updated: 2/10/16]



[Defendant] has a constitutional right not to testify and no inference of guilt, or of anything else,
may be drawn from the fact that [defendant] did not testify. For any of you to draw such an
inference would be wrong; indeed, it would be a violation of your oath as a juror.


                                             Comment

(1)     An instruction like this must be given if it is requested. Carter v. Kentucky, 450 U.S. 288,
299-303 (1981); Bruno v. United States, 308 U.S. 287, 293-94 (1939); see also United States v.
Medina-Martinez, 396 F.3d 1, 9 (1st Cir. 2005); United States v. Ladd, 877 F.2d 1083, 1089 (1st
Cir. 1989) (“We do not, however, read Carter as requiring any exact wording for such an
instruction.”). It must contain the statement that no adverse inference may be drawn from the fact
that the defendant did not testify, or that it cannot be considered in arriving at a verdict. United
States v. Brand, 80 F.3d 560, 567 (1st Cir. 1996). It is not reversible error to give the instruction
even over the defendant’s objection. Lakeside v. Oregon, 435 U.S. 333, 340-41 (1978). However,
“[i]t may be wise for a trial judge not to give such a cautionary instruction over a defendant’s
objection.” Id. at 340.

(2)      If there is evidence of the defendant’s silence during non-custodial questioning, an
additional clarifying instruction may be in order. In Salinas v. Texas, 570 U.S. ___, 2013 WL
2922119 (June 17, 2013), a divided Supreme Court held that the government’s introduction at trial
of evidence of a defendant’s silence in response to earlier noncustodial police questioning does
not violate the Fifth Amendment. Three Justices concluded that the defendant’s Fifth Amendment
claim failed because he did not expressly invoke the privilege in response to the officer’s
questioning, see id. at *3 (opinion of Alito, J.), while two other Justices concluded that a Fifth
Amendment claim would fail in any event because the prosecutor’s comment regarding the
defendant’s silence did not “compel” him to give self-incriminating testimony, see id. at *9
(Thomas, J., concurring). See also United States v. Zarauskas, 814 F.3d 509, 516 n.7 (1st Cir.
2016) (Court held that prosecutor’s comments on the defendant’s pre-custodial silence did not
violate the defendant’s Fifth Amendment rights after the trial judge reiterated the general
instruction that the defendant has a constitutional right not to testify. The court noted, however,
that “[i]t would have been preferable for the curative instruction to direct the jury to disregard the
references to [the defendant’s] silence, and to remind jurors that [the defendant] was under no
obligation to say (or not say) anything at the . . . [i]nterview, but ultimately [the defendant] never
requested these instructions, nor objected to their omission.”).




                                                                                                    66
